Citation Nr: 0212222	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from May 26, 
1996, to January 13, 1999, and as 50 percent disabling from 
January 14, 1999 to September 28, 2001.

(The issue of entitlement to an increased rating for 
residuals of separation of the left acromioclavicular joint 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  During the pendency of this claim, the evaluation 
for the veteran's PTSD was increased to 50 percent from 
January 22, 1999, and to 100 percent from September 28, 2001.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of 
separation of the left acromioclavicular joint pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide any notice of the 
development required by Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  For the period from May 24, 1996, to September 28, 2001 
the veteran's PTSD was productive of total occupational and 
social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD for the 
period from May 24, 1996, to September 28, 2001, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that service connection for PTSD 
was granted in October 1994.  In May 1996 the veteran 
submitted a claim for increase.  He included copies of 
treatment records with his claim.

An April 1996 letter from Chuni Kansagra, M.D. indicates that 
the veteran received treatment for recurrent major depression 
and was medicated for that disorder.  An April 1996 report 
from Thomas M. Lozinski, Psy.D. indicates that the veteran 
continued to pursue outpatient therapy, and that his symptoms 
had decreased in the areas of depression, recurrent intrusive 
thoughts and nightmares.  Dr. Lozinski reported that the 
veteran had made little progress concerning interpersonal 
relationships, and noted significant and definite impairment 
in social functioning and the ability to establish or 
maintain close relationships with people.  He noted that the 
veteran was vocationally limited due to anxiety, and that the 
veteran's vocational functioning ability was markedly 
compromised, but that the veteran had investigated vocational 
rehabilitation.

A VA psychiatric examination was conducted in January 1997.  
The veteran was extremely anxious while talking about 
Vietnam.  He stated that he had difficulty working, and 
reported that he had difficulty with his work as a house 
painter and repairman because of a shoulder disability.  He 
reported that he did not like to be around people and 
preferred to stay home.  He related that he felt on guard at 
home and was hypervigilant.  He stated that he had marital 
problems.  The veteran's subjective complaints were insomnia 
and flashbacks.  On mental status examination, the veteran 
was alert and oriented times three.  His speech was of normal 
rate and volume.  There was no psychomotor agitation or 
depression.  The veteran's memory was intact.  Intelligence 
was average.  He was anxious and stated that he felt 
depressed.  He denied suicidal or homicidal ideation.  He 
also denied auditory and visual hallucinations.  He was 
positive for paranoia.  He was not tangential or 
circumstantial, and was able to abstract.  His insight was 
poor and his judgment was fair.  The diagnoses were severe 
PTSD, and depression and anxiety secondary to PTSD.  The 
veteran's global assessment of functioning (GAF) was assessed 
at 60 to 70.

A July 1997 statement from Dr. Lozinski relates that the 
veteran continued to attend therapy.  He reported that the 
veteran had better control over symptoms such as suicidal 
ideation, intrusive thoughts, and severe depression, but that 
those symptoms continued to a significant degree.  Dr. 
Lozinski reported that the veteran's vocational functioning 
continued to be significantly impaired.  He noted that the 
veteran was anxious about any situation in which he worked 
with others, and that he was fearful of working for others.  
His interpersonal behavior was noted as being such as would 
inhibit normal working relationships with coworkers and 
supervisors.  Dr. Lozinski stated that the veteran was able 
to work only part time because of anxiety, depression and 
intrusive thoughts regarding his combat service.  His ability 
to concentrate was also noted to create problems with 
employment.  The veteran's GAF was noted to be 50.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1998.  His representative reiterated 
information from his private providers.  The veteran stated 
that he experienced anxiety and that he maintained a 
perimeter around his home.  He also complained of nightmares 
and sleep disturbances.  He indicated that he had worked as a 
driver, but lost his job because of the medications he took.  
He reported that he participated in no social activities 
except attending church a couple times a month.    

A VA psychiatric examination was conducted in January 1999.  
The veteran reported that since service discharge he had held 
many jobs.  He related that he had been self-employed as a 
repairman and painter until a shoulder disability had forced 
him to stop that type of work.  With regard to psychosocial 
functioning, the veteran reported that he had virtually no 
friends and that he occasionally saw his sons.  He claimed to 
prefer being alone.  He stated that he had difficulty 
concentrating and tried to read but could not remember what 
he had read.  He reported that he occasionally watched 
television or listened to music.  The veteran reported 
nightmares relating to his combat experiences several times 
per week.  He endorsed an increased startle response, 
hypervigilance and anxiety.  He stated that he had difficulty 
with concentration and memory.  He endorsed feelings of 
depression and suicidal thoughts.  

On mental status evaluation, the veteran was alert and 
verbal.  He was noted to be in some distress.  He was well 
oriented.  There was no evidence of formal thought disorder.  
His mood was dysphoric and anxious, and his affect was 
constricted.  His cognitive processes, including attention, 
concentration and memory, appeared to be impaired, especially 
with stress.  The veteran became easily diaphoretic.  His 
insight was fair, and judgment was poor.  The diagnosis was 
PTSD and the veteran's GAF was 50.  The examiner concluded 
that the veteran suffered from serious impairment in social 
and occupational functioning.  

A July 1999 statement from Dr. Lozinski relates that the 
veteran was seen approximately twice per month in individual 
sessions.  The veteran's insight and judgment were noted to 
be fair.  His short term memory was poor and his affect was 
noted to be somewhat flat and his mood dysphoric.  Dr. 
Lozinski indicated that the veteran tended to isolate himself 
but was working on expanding his activities.  He related that 
the veteran experienced suicidal ideation at times.  The 
veteran's concentration, anxiety and frustration were noted 
to impede his vocational and social functioning.  His GAF was 
assessed as 50 and his prognosis was considered fair.  

An October 1999 treatment note reflects that the veteran's 
marriage was ending in divorce and that the veteran's mood 
had improved.  Medication management was provided.  The 
veteran's GAF was 45.  At a March 2000 appointment the 
veteran's GAF was also assessed as 45.  In September 2000 the 
veteran indicated that he still suffered from sleep 
disturbances and had nightmares.  His GAF was 40.  

An additional VA psychiatric examination was conducted in 
April 2001.  The examiner noted that the veteran's medical 
records were available and were reviewed.  The veteran 
complained of frequent thoughts of the war.  He expressed 
loneliness and ambivalence about being with others.  He 
stated that he became nervous when he went outside.  He 
endorsed panic attacks two or three times per week, and 
stated that he felt jumpy for no reason.  He complained of 
exhaustion from lack of sleep and indicated that he woke up 
in a cold sweat three or four times per week.  He described 
checking rituals.  The examiner noted that the veteran had 
last worked regularly three years previously.  With regard to 
social history, the examiner noted that the veteran's 
marriage had ended two and one half years previously due to 
incompatibility.  The veteran characterized his marriage as 
involving avoidance and arguments.  He reported that he read 
newspapers but could not sustain the attention for reading 
books.  He indicated that he visited with his sons briefly 
each week.  He reported that he did not eat out but usually 
ate cereal.  

On mental status examination, the veteran's mood was 
depressed and his affect was blunted.  His speech was normal, 
though quiet.  His thought processes were unimpaired, but 
thought content was characterized by recollections of trauma 
and marked pessimism.  The examiner noted that the veteran 
experienced suicidal ideation and while not currently 
suicidal, he was at chronic risk.  Long term memory was 
intact.  Attention and concentration were somewhat impaired.  
Capacity for abstraction was present.  Insight, judgment and 
impulse control were partial.  The diagnosis was PTSD.  The 
examiner noted that the veteran's PTSD had depressive 
features, and pointed out the veteran's extensive isolation 
from others.  The veteran's GAF was 45.  The examiner 
indicated that the GAF was based on the veteran's inability 
to sustain employment and his very limited social capacity, 
as well as the depth of the veteran's depression and chronic 
suicidality.

An October 2001 VA treatment note reveals that the veteran 
had gone to an emergency room for shortness of breath and 
chest pain after starting a new job.  He complained of panic 
attacks to include chest pain, shortness of breath, 
diaphoresis, and feeling as if he was going crazy or may die.  
He endorsed fleeting suicidal ideation.  

In a November 2001 statement the veteran related that he was 
unable to work due to his PTSD.

Dr. Lozinski submitted a report in January 2002.  He related 
that the veteran's symptoms included sleep problems, 
recurrent thoughts, nightmares, exaggerated startle response, 
trust issues, hypervigilance, anxiety, anger and feelings of 
alienation.  Dr. Lozinski stated that the veteran had 
attempted to return to work in the fall of 2001, but that 
anxiety and the inability to concentrate caused problems with 
his employment and he had experienced breathing problems and 
heart irregularities as a result.  Dr. Lozinski described the 
veteran's GAF as 45 to 50, and indicated that the veteran was 
unable to return to work.

In February 2002 the veteran testified before a hearing 
officer at the RO.  He indicated that he had attempted to 
work in late 2001 but had left the job due to anxiety.  He 
reported that he took medication to help him sleep and 
medication for depression and anxiety.  He stated that he had 
therapy with Dr. Lozinski.  The veteran indicated that he 
lived alone and saw his children once in a while.  He related 
that his daily routine included taking a walk, trying to read 
and going to doctor's appointments.  He denied having any 
friends.  When asked what he did to relax, the veteran stated 
that he could not relax due to flashbacks.  He stated that he 
had run his own painting business but that he slowly went out 
of business because of his anxiety.  He denied having applied 
for social security disability.  He contended that he 
remained unable to work due to the anxiety.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed Reg. 
52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 30 percent rating is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in 
reduction of initiative, flexibility, efficiency and 
reliability so as to produce definite industrial impairment.  
A 50 percent rating is warranted where the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, his reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation or reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and demonstrable inability to 
obtain or retain employment.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that during the period of this claim prior to 
September 8, 2001, the level of occupational and social 
impairment has been total or has more nearly approximated 
total than the level of impairment required for a 70 percent 
rating.  In reaching this conclusion, the Board observes that 
the veteran's inability to manage his anger has been well 
noted.  The March 1999 VA examination revealed that the 
veteran suffered major impairment in the areas of work, 
family relations, judgment and mood.  The veteran has been 
shown to be guarded and have flattened affect.  He has 
nightmares, sleep disturbances, flashbacks, intrusive 
recollections, and has admitted to suicidal thoughts.  He is 
isolated from his family and the community.  He has 
demonstrated an inability to retain employment and establish 
social relationships due to his PTSD symptoms, and the 
impairment in occupational functioning has been well 
documented in the record.


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD during the period from May 26, 1996, through September 
27, 2001, is granted, subject to the criteria applicable to 
the payment of monetary benefits.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

